Title: William B. Sprague to James Madison, 12 December 1831
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Albany, NY.
                                
                                December 12. 1831.
                            
                        
                        I fear you will think, and not without good reason, that I am presuming too much upon your kindness in
                            troubling you with one more inquiry in connexion with my favorite pursuit of collecting autographs. I have at length
                            succeeded, tho’ not without great difficulty in obtaining a letter or some other document in the hand writing of each of
                            the signers of the Declaration of Independence, with the exception of Button Gwinnett, and I have the prospect of being
                            able soon to procure something (at least a signature) of his. I am now attempting the same thing in respect to the Signers
                            of the Federal Constitution, and have already succeeded to a considerable extent. Among those in which I am deficient is
                            John Blair of Virginia. Will you, My dear Sir, if my requests on this unimportant subject are not already past endurance,
                            be so good as to inform me to whom of his descendants or correspondents I may apply for a letter or note from him, with
                            the prospect of success. I have a letter from a person of the same name who was Govr of Virginia several years before; and
                            whom I at first identified with the Signer; but I have since discovered my mistake. I have only to say in apology for
                            troubling you about this matter, that I could think of no other person who would be likely to have it in his power to give
                            me the information; and I confess I have presumed a little upon my recollection of your past indulgence. With every
                            sentiment of perfect veneration, I am, Dear Sir, Yr most obedt and obliged,
                        
                            
                                William B. Sprague
                            
                        
                    